         Case 1:19-cv-11520-ADB Document 10 Filed 11/14/19 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

DR. BESSIE (CHIA) SOO and DR. KANG               )
(ERIC) TING,                                     )
                                                 )
                Plaintiffs,                      )
                                                 )
        v.                                       )
                                                 )
 BONE BIOLOGICS CORPORATIONS, a                  )
 Delaware Corporation, BRUCE                     )
                                                     CIVIL ACTION NO. 1:19-cv-11520
 STROEVER, an individual, JOHN BOOTH,            )
 an individual, STEPHEN LANEVE, an               )
 individual, and MTF BIOLOGICS (f/k/a            )
 THE MUSCULOSKELETAL                             )
 TRANSPLANT FOUNDATION, INC.), a                 )
 District of Columbia non-profit corporation,    )
                                                 )
                Defendants.                      )
                                                 )


                     DEFENDANT, MTF BIOLOGICS’
             MEMORANDUM IN SUPPORT OF ITS MOTION TO DISMISS

       Defendant, MTF Biologics (“MTFB”), respectfully requests that this Honorable Court

dismiss this action against MTFB. As grounds therefore, Plaintiffs have failed to state a claim

against MTFB upon which relief may be granted, as required by Rules 8 and 12(b)(6) of the

Federal Rules of Civil Procedure.1



1 This Action is Dr. Bessie (Chia) Soo’s third attempt to bring claims against MTFB concerning
the underlying facts, along with various other plaintiffs. She first tried to bring claims in a
shareholder derivative suit. See 1:18-cv-11612-JCB, Document No. 1. After the Defendants in
that action, including MTFB, filed motions to dismiss, she, along with others, amended their
Complaint from a shareholder derivative suit to a class action suit, alleging that MTFB violated
the Securities Exchange Act of 1934, that MTFB breached a fiduciary duty, and that MTFB
aided and abetted breaches of fiduciary duties. See 1:18-cv-11612-ADB, Document No. 36.
           Case 1:19-cv-11520-ADB Document 10 Filed 11/14/19 Page 2 of 9




                                        LEGAL STANDARD

I.       Rules 8 and 12(b)(6) of the Federal Rules of Civil Procedure

         Rule 8 of the Federal Rules of Civil Procedure requires a complaint to show that the

 pleader is entitled to relief. Where that standard is not met, Rule 12(b)(6) of the Federal Rules of

 Civil Procedure permits dismissal of the action. See Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)

 (“To survive a motion to dismiss, a complaint must contain sufficient factual matter, accepted as

 true, to state a claim to relief that is plausible on its face. A claim has facial plausibility when the

 plaintiff pleads factual content that allows the court to draw the reasonable inference that the

 defendant is liable for the misconduct alleged. Failure to meet this standard requires dismissal of

 the action.”). “[A] plaintiff's obligation to provide the ‘grounds’ of his ‘entitlement to relief’

 requires more than labels and conclusions . . . .” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555

 (2007) (emphasis added). A complaint is not sufficient “if it tenders ‘naked assertions’ devoid of

 ‘further factual enhancement.’ Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 557). The

 “[f]actual allegations must be enough to raise a right to relief above the speculative level . . . .”

 Twombly, 550 U.S. at 555 (citing C. Wright & A. Miller, Federal Practice and Procedure § 1216,

 pp. 235–236 (3d ed.2004) (“[T]he pleading must contain something more . . . than . . . a

 statement of facts that merely creates a suspicion of a legally cognizable right of action”))

 (emphasis added). “If the facts articulated in the complaint are ‘too meager, vague, or

 conclusory to remove the possibility of relief from the realm of mere conjecture,’ the complaint

 is vulnerable to a motion to dismiss.” In re Curran, 855 F.3d 19, 25 (1st Cir. 2017) (quoting SEC


 The defendants in that action, including MTFB, filed motions to dismiss the claims in the
 Amended Complaint. The United States District Court for the District of Massachusetts
 (Burroughs, D.J.) dismissed that action on July 29, 2019. See 1:18-cv-11612-ADB, Document
 Nos. 51 and 52. Only two days later, on August 1, 2019, counsel for Plaintiffs sent an email to
 counsel for Defendants with a copy of the Summons and Complaint in this Action and sought
 acceptance of service.


                                                    2
            Case 1:19-cv-11520-ADB Document 10 Filed 11/14/19 Page 3 of 9




v. Tambone, 597 F.3d 436, 442 (1st Cir. 2010) (en banc)) (emphasis added). “Threadbare

recitals of the elements of a cause of action, supported by mere conclusory statements, do not

suffice.” Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

                                           ARGUMENT

       I.       MTFB Is A Shareholder of BBC And Therefore, Not Responsible For the
                Management of BBC

       As an initial matter, it is important to identify that the only factual allegations set forth in

the Complaint that are specific to MTFB are allegations for which MTFB cannot be legally

responsible. Indeed, Plaintiffs claim that MTFB was a “controlling shareholder”2 who’s “tenure

was riddled with serious mismanagement of the Company by itself and its designees, a corporate

and business environment rife with poor (even non-existent) corporate governance, lack of

transparency, and significant internal strife,” see Complaint, ¶ 27, and that “MTFB consistently

refused to share with the Founders of the Company material information about the scientific

progress of Nell-1,” see Complaint, ¶ 28.3 But, fatal to Plaintiffs’ case is that MTFB is a

shareholder of BBC and therefore, not responsible for the management of the company. To be

sure, BBC is a Delaware corporation, see Complaint, ¶ 7, and “[o]ne of the fundamental tenets of

Delaware corporate law provides for a separation of control and ownership[;] [t]he board of

directors has the legal responsibility to manage the business of a corporation for the benefit of its

shareholder owners.” Malone v. Brincat, 722 A.2d 5, 9 (Del. 1998) (citing 8 Del C. § 141(a))

(emphasis added); see also, Spiegel v. Buntrock, 571 A.2d 767, 772–73 (Del. 1990) (“A basic

principle of the General Corporation Law of the State of Delaware is that directors, rather than


2 Plaintiffs allege that (1) MTFB was a 35% shareholder of BBC, see Complaint ¶ 11, and (2)
three BBC board members were “designees” of MTFB, see Complaint, ¶¶ 8-10.
3 Plaintiffs allege that Nell-1 is BBC flagship product that is licensed to BBC by UC Regents.
See Complaint, ¶¶ 14-15.


                                                  3
          Case 1:19-cv-11520-ADB Document 10 Filed 11/14/19 Page 4 of 9




shareholders, manage the business and affairs of the corporation”) (citing Paramount v. Time,

571 A.2d 735, 738, 751 (Del. 1990); Mills Acquisition Co. v. Macmillan, Inc., 559 A.2d 1261,

1280 (Del. 1989); Kaplan v. Peat, Marwick, Mitchell & Co., 540 A.2d 726, 729 (Del. 1988);

Pogostin v. Rice, 480 A.2d 619, 624 (Del. 1984); Aronson v. Lewis, 473 A.2d 805, 811–12 (Del.

1984)). Thus, MTFB cannot be the legal target of Plaintiffs’ concerns over management issues

where it is a shareholder.

        Similarly, as to information about Nell-1, it is BBC’s management and board that would

control that information, not a shareholder of the company. Moreover, MTFB was not the owner

of Nell-1 (UC Regents was the owner) nor the licensee of Nell-1 (BBC was the licensee).

Therefore, MTFB did not have any contractual relationship with Plaintiffs concerning Nell-1.

Thus, Plaintiffs’ target is entirely misplaced on MTFB and the Action should be dismissed as to

MTFB.

        II.    Plaintiffs Merely Recite the Elements of a Claim for Tortious Interference As
               to MTFB

        Count II of the Complaint, which is the only count asserted against MTFB in this Action,

is a claim for tortious interference with contract. Here, Plaintiffs do not set forth any factual

allegations that are specific to MTFB to support such a claim; instead, Plaintiffs merely recite the

necessary legal elements of a claim, which is insufficient to survive a motion to dismiss. See

Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at 555).

        To be sure, under Massachusetts law,4 there are four elements to establish a claim for

tortious interference with a contract; namely:




4 Although Plaintiffs have failed to set forth any factual allegations concerning the specific
actions that MTFB took to constitute tortious interference, they claim that the wrongful conduct
occurred in Massachusetts. See Complaint, ¶ 3. Without conceding that Massachusetts law


                                                  4
         Case 1:19-cv-11520-ADB Document 10 Filed 11/14/19 Page 5 of 9




               (1) that the plaintiff had a contract with a third party;

               (2) that the defendant knowingly induced the third party to break that contract;

               (3) that the defendant's interference, in addition to being intentional, was improper

       in motive or means; and

               (4) that the plaintiff was harmed by the defendant’s actions.

Weiler v. PortfolioScope, Inc., 469 Mass. 75, 84 (2014) (quoting Psy–Ed Corp. v. Klein, 459

Mass. 697, 715-16 (2011)).

       Here, Plaintiffs merely recite those elements, nearly verbatim, in their Complaint:

               76. Plaintiffs incorporate by reference and re-allege each and
               every allegation contained above, as though fully set forth herein.

               77. BBC was bound by several agreements with each of the
               Founders, as described herein.

               78. The Defendants identified above knowingly interfered with
               these contracts by inhibiting and ultimately preventing BBC’s
               performance thereof, by causing and/or substantially assisting in
               BBC’s termination of those contracts, in breach of the terms of
               those contracts, as set forth herein.

               79. This interference, in addition to being intentional, was
               improper in motive or means, as set forth herein.

               80. The Plaintiffs were substantially harmed by these Defendants’
               actions.

Complaint, ¶¶ 76-80 (emphasis added).

       Although Plaintiffs’ cause of action references allegations set forth elsewhere in the

Complaint, there are no factual allegations as to: (1) what specific actions MTFB took to




ultimately applies to the claim, MTFB assumes its application in this Motion for the purpose of
comparing the allegations to the legal elements of a claim for tortious interference. Regardless,
no matter which state’s substantive law applies, Plaintiffs have failed to set forth any factual
allegations to support a claim against MTFB.


                                                  5
          Case 1:19-cv-11520-ADB Document 10 Filed 11/14/19 Page 6 of 9




intentionally interfer with the subject contracts; (2) how MTFB acted with improper motive; or

(3) how MTFB acted with improper means. Thus, merely alleging that MTFB “knowingly

interfered with these contracts by inhibiting and ultimately preventing BBC’s performance

thereof, by causing and/or substantially assisting in BBC’s termination of those contracts” and

that this interference was “improper” in motive or means, see Complaint, ¶¶ 78-79, is nothing

more than pure naked assertions devoid of further factual enhancement making the Complaint

appropriate for dismissal. See Twombly, 550 U.S. at 555; Iqbal, 556 U.S. at 678.

        Instead of asserting factual allegations against MTFB, it is abundantly clear that

Plaintiffs’ allegations concern BBC’s Board and management.5 To be sure, Plaintiffs allege that

they put their concerns in an October 26, 2016 email to the Board of Directors of BBC, see

Complaint, ¶ 35, not to MTFB.6 Plaintiffs explicitly state in their Complaint that the October

26th email “simply requested BBC and its Board and management to live up to their duties as

directors and officers, as well as their contractual obligations to the Founders. Nevertheless, Dr.

Wu’s email sparked indignation and vehement resistance from BBC’s non-Founder directors and

management, including LaNeve.” See Complaint, ¶ 36; see also Complaint, ¶ 38 (“BBC’s and

LaNeve’s reaction to the Founder’s legitimate observations and concerns was not to engage and

communicate, or attempt any kind of constructive resolution or improvement, but instead to

escalate, retaliate against, and finally terminate the Founders, and in doing so violate the terms of

BBC’s agreements with the Founders” (emphasis added)); Complaint, ¶ 39 (“the MTFB-



5 Ironically, Plaintiffs’ allegations circle back to them as they were members of BBC’s Board or
scientific advisory board during the relevant time period. See Complaint, ¶ 29. Thus, their
complaints lie at their own feet, not at the feet of a shareholder.
6 Plaintiffs cite to additional emails to either BBC’s Board or its management in support of their
claims. See Complaint, ¶¶ 37, 41, 44. Conversely, Plaintiffs do not cite to any communications
with MTFB.


                                                  6
          Case 1:19-cv-11520-ADB Document 10 Filed 11/14/19 Page 7 of 9




designee defendants on BBC’s Board and management began pressing the Founders with false

and baseless accusations about the Founders’ alleged violations of the FPSAs and their duties”

(emphasis added) (referencing certain actions of LaNeve)); Complaint, ¶ 42 (“In sum, the

Founders vigorously disputed BBC’s and other Defendants’ false accusations and called them

out for what they truly were – baseless attempts to retaliate against them and distract from the

real issues, such as the gross mismanagement of the Company by MTFB-designee Defendant

LaNeve and others”). Notably absent in all of these allegations is any reference to actions of

MTFB. Thus, there are no factual allegations in the Complaint concerning false accusations or

retaliation by MTFB to support Plaintiffs’ claim for tortious interference against MTFB.

       In sum, Plaintiffs have set forth no factual allegations against MTFB concerning tortious

interference with contract beyond threadbare recitals of the elements of a cause of action, which

are entirely insufficient to survive a motion to dismiss. See Iqbal, 556 U.S. at 678 (citing

Twombly, 550 U.S. at 555). The allegations are thus too meager, vague, and conclusory to

remove the possibility of relief from the realm of mere conjecture and therefore, the Action must

be dismissed as to MTFB. See In re Curran, 855 F.3d at 25.

                                         CONCLUSION

       Based on the foregoing, Plaintiffs have not shown that they are entitled to relief in

compliance with Rule 8 of the Federal Rules of Civil Procedure. The allegations against MTFB

are not supported in law and fact. As to the alleged facts, they are nothing more than naked

assertions devoid of further factual enhancement that fail to rise above the speculative level and

must be dismissed. See Iqbal, 556 U.S. at 678; Twombly, 550 U.S. at 555.

       WHEREFORE, for the reasons stated herein, Defendant, MTF Biologics, respectfully

requests that this Honorable Court dismiss this action against it.




                                                 7
Case 1:19-cv-11520-ADB Document 10 Filed 11/14/19 Page 8 of 9




                              MTF BIOLOGICS

                              By Its Attorneys,


                              /s/ Douglas T. Radigan
                              Douglas T. Radigan (BBO #657938)
                              Jared A. Fiore (BBO #684997)
                              BOWDITCH & DEWEY, LLP
                              311 Main Street
                              P.O. Box 15156
                              Worcester, MA 01615-0156
                              Telephone: 508-926-3416
                              Facsimile: 508-929-3116
                              E-mail: dradigan@bowditch.com
                              E-mail: jfiore@bowditch.com




                              8
         Case 1:19-cv-11520-ADB Document 10 Filed 11/14/19 Page 9 of 9




                                 CERTIFICATE OF SERVICE

        I certify that this document(s) filed through the ECF system will be sent electronically to
the registered participants as identified on the Notice of Electronic Filing (NEF) and paper copies
will be sent to those indicated as non-registered participants on November 14, 2019.



                                                 /s/ Douglas T. Radigan
                                                 Douglas T. Radigan




                                                9
